Exhibit 10.4
FIRST MODIFICATION TO LETTER AGREEMENTS
     THIS FIRST MODIFICATION TO LETTER AGREEMENTS (this “Agreement”) is made,
entered into and effective as of the 12th day of February, 2010 by and among (i)
LY Holdings, LLC, a Kentucky limited liability company (“LYH”), and Lightyear
Network Solutions, LLC, a Kentucky limited liability company (“LNS”); and (ii)
Rigdon O. Dees, III, individually (“Dees”), Rice Realty Company, LLC, a Kentucky
limited liability company (“RRC”), Ron Carmicle, individually (“Carmicle”),
LANJK, LLC, a Kentucky limited liability company (“LANJK”), and CTS Equities
Limited Partnership, a Nevada limited partnership (“CTS”) (collectively, the
“Lenders”).
     RECITALS:
     A. Each Lender, LYH and LNS are parties to the Letter Agreements relating
to VoIP revenue payments set forth on Exhibit A hereto (the “VoIP Letter
Agreements”).
     B. Each Lender, LYH and LNS are parties to the Letter Agreements relating
to wireless revenue payments set forth on Exhibit B hereto (the “Wireless Letter
Agreements”).
     C. The VoIP Revenue Payments (as defined in the VoIP Letter Agreements)
owed to the Lenders for 2009 are $101,709.14, and the Wireless Revenue Payments
(as defined in the Wireless Letter Agreements) owed to the Lenders for 2009 are
$79,472.07.
     D. The Lenders have agreed (i) to release LYH from all of its obligations
under the Letter Agreements, and (ii) to release LNS from any obligation to pay
the VoIP Revenue Payments for 2009 and the Wireless Revenue Payments for 2009.
     E. Each VoIP Letter Agreement and each Wireless Letter Agreement
(collectively, the “Letter Agreements”) provides that under certain
circumstances if a “Sale Transaction” (as defined in the Letter Agreements)
occurs, then LYH and LNS shall immediately pay to the Lender a Termination Fee
(as defined in the Letter Agreements) equal to the sum of the VoIP Revenue
Payments or the Wireless Revenue Payments, as applicable, in either case for the
immediately preceding twelve full months.
     F. LYH and LNS are contemplating a transaction with Libra Alliance
Corporation, a Nevada corporation (“Libra”), pursuant to which LYH would
contribute the membership interests of LNS to Libra in exchange for common
and/or preferred stock of Libra (the “Transaction”).
     G. The parties agree that the Transaction would not constitute a “Sale
Transaction” for purposes of the Letter Agreements, and as a result no
Termination Fee would be payable in connection with the consummation of the
Transaction.
     H. Following the consummation of the Transaction, LNS, the Lenders and
Libra desire to negotiate in good faith for Libra to purchase the Letter
Agreements from the Lenders.





--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Release of LYH. Notwithstanding any provision herein or in any other
document to the contrary, Lenders hereby agree that LYH is hereby released and
discharged from all of its obligations under the Letter Agreements. All
references to the term “LYH” or “Lightyear” in the Letter Agreements shall be
deemed to be a reference only to Lightyear Network Solutions, LLC and not to LY
Holdings, LLC.
     2. No Obligation to Pay Revenue Payments. The Lenders hereby forever
release and discharge LNS from any obligation to pay the VoIP Revenue Payments
for 2009 and the Wireless Revenue Payments for 2009.
     3. No Sale Transaction. The parties hereby agree that if the Transaction
was consummated, it would not constitute a “Sale Transaction” for purposes of
the Letter Agreements. The parties further agree that no Termination Fee would
be payable as a result of the consummation of the Transaction.
     4. Subsequent Purchase of Letter Agreements. Following the consummation of
the Transaction, LNS, the Lenders and Libra shall negotiate in good faith for
Libra to purchase the Letter Agreements from the Lenders.
     5. Restatement of Obligations. Except as otherwise expressly set forth
herein, each Letter Agreement shall remain in full force and effect. LNS hereby
reaffirms and restates its obligations under the Letter Agreements as modified
herein.
     6. Fees and Expenses. LNS shall pay all reasonable out-of-pocket expenses
(including attorneys’ fees) incurred by the Lenders in connection with the
transactions contemplated herein.
     7. Singular and Plural Terms. Wherever the context requires, the singular
number shall include the plural, the plural the singular, and the use of any
gender shall include all genders.
     8. Binding Effect. This Agreement shall bind and inure to the benefit of
the parties and their respective successors and permitted assigns. LYH and LNS
may not assign this Agreement without the prior written consent of the Lenders.
     9. Governing Law. This Agreement has been delivered and accepted at and
will be deemed to have been made at Lexington, Kentucky and will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the Commonwealth of Kentucky, without regard to conflicts of
law principles.
     10. Jurisdiction. The parties hereby irrevocably agree and submit to the
exclusive jurisdiction of any state or federal court located within Fayette
County, Kentucky, and waive any

2



--------------------------------------------------------------------------------



 



objection based on forum non conveniens and any objection to venue of any such
action or proceeding.
     11. Waiver of Jury Trial. The parties hereto each waive any right to trial
by jury in any action or proceeding relating to this Agreement, or any actual or
proposed transaction or other matter contemplated in or relating to any of the
foregoing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

                  LY Holdings, LLC    
 
           
 
  By:
Title:   /s/ J. Sherman Henderson III
 
President    
 
      (“LYH”)    
 
                Lightyear Network Solutions, LLC    
 
           
 
  By:
Title:   /s/ J. Sherman Henderson III
 
Manager    
 
      (“LNS”)    
 
                /s/ Rigdon O. Dees III                   Rigdon O. Dees, III,
individually    
 
                Rice Realty Company, LLC    
 
           
 
  By:   /s/ W. Brent Rice
 
W. Brent Rice, Member    
 
                /s/ Ron Carmicle                   Ron Carmicle, individually  
 
 
                LANJK, LLC    
 
           
 
  By:   /s/ J. Sherman Henderson III
 
   
 
  Title:   Manager    
 
                CTS Equities Limited Partnership    
 
           
 
  By:   /s/ Chris T. Sullivan
 
Chris T. Sullivan, General Partner    
 
      (“Lenders”)    

